Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-22 directed to inventions non-elected without traverse.  Accordingly, claims 12-22 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Geist (US 5,409,351) is considered the closest prior art.
Geist discloses a valve for a compressor, the valve comprising: a first end plate; a second end plate; a first sleeve valve disposed between the first and second end plates, the first sleeve valve operable between a closed state and an open state; and a second sleeve valve disposed between the first and second end plates and within the first sleeve valve such that a plenum is formed between the first end plate, the second end plate, the first sleeve valve, and the second sleeve valve, the plenum to receive outlet air from an outlet of the compressor, a passageway formed through a center of the valve to be fluidly coupled to an inlet of the compressor, the second sleeve valve operable between a closed state and an open state, wherein, when the first sleeve valve is in the open state, the outlet air in the plenum is vented to atmosphere to reduce or prevent compressor surging, and wherein, when the second sleeve valve is in the open state, the outlet air in the plenum is provided to the passageway for recirculation through the compressor, wherein the first sleeve valve includes an outer fixed sleeve having a first opening and an outer rotatable sleeve having a second opening, in the closed state, the first and second openings are not overlapping, and in the open state, the first and second openings are at least partially overlapping.
Geist fails to anticipate or render obvious wherein the second sleeve valve includes an inner fixed sleeve having a first plurality of openings and an inner rotatable sleeve having a second plurality of openings, in the closed state, the first and second plurality of openings are not overlapping, and in the open state, the first and second plurality of openings are at least partially overlapping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753